Citation Nr: 0702394	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to March 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and February 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In February 2006, the 
appellant testified before the undersigned Veterans Law Judge 
at the RO; a copy of the hearing transcript is associated 
with the record.  Also, in its October 2005 Supplemental 
Statement of the Case (SSOC), VA recharacterized the 
veteran's personality disorder as an acquired psychiatric 
disorder, to include PTSD.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim for service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  In an August 1989 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
an acquired psychiatric disorder.  The veteran was notified 
of the decision and of his appellate rights; however, he did 
not file a notice of disagreement (NOD) within one year of 
the notification.  

2.  Evidence added to the record since the August 1989 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision, denying service 
connection for an acquired psychiatric disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  New and material evidence has been received since the 
August 1989 rating decision sufficient to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service connection claim for an acquired psychiatric 
disorder, to include PTSD, without first deciding whether the 
VA's notice and assist requirements have been satisfied with 
respect to the issue of new and material evidence.  This is 
so because the Board is taking action favorable to the 
appellant in reopening his service connection claim for an 
acquired psychiatric disorder, to include PTSD, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  Whether new 
and material evidence has been presented is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the RO denied service connection for an 
acquired psychiatric disorder in August 1989 noting that the 
veteran had failed to appear for a VA examination and, thus, 
was not diagnosed with a compensable psychiatric disability.  
The veteran was informed of this decision in the same month 
and did not submit a NOD within one year of notification.  
Therefore, the August 1989 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103.  
In May 2004, the veteran asked to reopen his claim for 
service connection and the RO, in July 2004 and February 2005 
rating decisions, the subject of this appeal, continued the 
denial of the veteran's claim for service connection for an 
acquired psychiatric disorder.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the August 1989 rating decision, the RO determined that 
there was no objective, clinical evidence of an acquired 
psychiatric disorder due to the veteran's failure to appear 
for a VA examination.  Evidence secured since the August 1989 
rating decision includes private treatment records, a VA 
examination, lay statements, and lay testimony.  At the 
Travel Board hearing, the veteran testified that his 
psychiatric disorder was incurred during active service due 
to working with dangerous chemicals.  Lay statements from the 
veteran's family members were received, in September 2004, 
expressing a noticeable change in the veteran's behavior 
after his discharge.  Private treatment records from the 
Family Institute of Mental Health, Inc., between August 2004 
and August 2005 contain a diagnosis of PTSD.  In addition, 
the veteran's August 2005 VA examination report indicates a 
current diagnosis of an anxiety disorder.  These medical 
records are clearly new, in that they are not redundant of 
other evidence considered in the August 1989 rating decision.  
Moreover, the evidence is material to the issue under 
consideration, as the new evidence goes to whether the 
veteran has a current diagnosis of an acquired psychiatric 
disorder and whether it might be due to service.  Therefore, 
in light of the new and material evidence, the veteran's 
service-connection claim for an acquired psychiatric 
disorder, to include PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disorder, to include PTSD has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the claim is REMANDED for de novo 
review.

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
and a disability rating, if service connection is granted on 
appeal.  

The duty to assist includes obtaining missing Social Security 
Administration (SSA) records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  During the February 2006 Travel Board hearing, 
the veteran testified that he is receiving disability 
benefits from SSA.  On remand, the VA should attempt to 
obtain SSA records.  

The veteran contends that his psychiatric disorder was 
incurred during military service due to working in a 
stressful environment while handling chemical weapons.  At 
the Travel Board hearing, the veteran testified that, in 
1985, he dropped a chemical bomb and has suffered nervous 
symptoms since the incident.  Service medical records show 
that the veteran received psychiatric care while in service.  
His July 1983 enlistment and July 1985 periodic examination 
reports both show that the veteran was found to be clinically 
normal.  However, in November 1985, the veteran was seen at 
the Johnston Island Dispensary and in December 1985 he was 
diagnosed with adjustment disorder with depressed mood.  In 
his report, the treating physician noted the veteran's 
stressful and isolated work environment as a contributing 
factor to his psychiatric disorder.  The veteran's DD Form 
214 shows that he was discharged due to a personality 
disorder.

In August 2005, the veteran underwent a VA PTSD examination 
where the examiner found that there was insufficient data to 
link the veteran's PTSD to military service.  However, the 
examiner diagnosed the veteran with anxiety disorder and 
noted that the records do suggest that the veteran 
experienced psychological difficulties, including problems 
with working in a stressful environment, in particular the 
handling chemical weapons.  On remand, the veteran should be 
afforded a VA psychiatric examination to provide an opinion 
as to whether the veteran's anxiety disorder or any other 
psychiatric disorders, including PTSD, may be related to 
service, to include the veteran's stressful work environment 
where he handled chemical weapons.  Specifically, the 
examiner should provide an opinion as to whether the 
veteran's adjustment disorder, diagnosed in December 1985, 
could have been the onset of his anxiety disorder.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).




Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire claims 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating, if service connection 
is granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  After completion of the above, VA 
should schedule the veteran for a 
psychiatric examination, with an 
appropriate VA psychiatrist who has not 
previously examined the veteran, in order 
to determine the nature and etiology of 
the veteran's anxiety disorder and any 
other psychiatric disorders, including 
PTSD.  The examiner should take a 
complete history from the veteran and 
review the entire claims file and must 
indicate in the examination report that 
such was performed.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examination report should include a 
detailed account of all pathology found 
to be present.  

After getting a history from the veteran, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's psychiatric disorder (1) 
began in, was incurred during, or was 
aggravated by active military service, to 
include working with chemical weapons in 
an isolated position, in particular, the 
examiner should indicate whether the 
veteran's adjustment disorder, diagnosed 
in December 1985, could have been the 
onset of his anxiety disorder; or (2) was 
manifested within one year of discharge 
from active military service.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


